Citation Nr: 1642318	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-25 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1944 to May 1946.  This matter is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript is associated with the Veteran's claims file.  This matter was previously before the Board in January 2013, when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities (pulmonary tuberculosis, far advanced, inactive, with absence, acquired, ribs 1 through 8, left inclusive and complete collapse of left lung (inactive tuberculosis), rated 80%; fracture, right radius, 0%; and varicose veins right leg, 0%) are not shown to render him unable to secure and maintain substantially gainful occupation consistent with his level of education and occupational experience.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met, but a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  Notice regarding the type of evidence needed to substantiate a claim for TDIU (on a direct and extraschedular basis) was provided in September 2008 correspondence.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent and identified postservice treatment records have been secured.  The RO arranged for VA examinations in May 2011 and April 2013.  The Board finds that the VA examination reports contain sufficient clinical findings and informed discussion of the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned.  At the September 2012 Board hearing, the undersigned identified the issue on appeal and sought to identify any pertinent evidence not currently associated with the record that might substantiate the claim.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2). 

The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  The Board further finds that there has been substantial compliance with the instructions in the Board's January 2013 remand (requiring initial adjudication of claims raised at the Board hearing).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998); see also February 2014 rating decision (denying the claims at issue).  VA's duty to assist is met. 


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

It is not in dispute that the schedular requirements for a TDIU rating are met.  What remains to be determined is whether the Veteran is unemployable due solely to his service-connected disabilities.

The Veteran submitted two Applications for Increased Compensation Based on Unemployability.  In the first, he reported that full-time employment was first affected in May 1986, that he last worked full time in May 1983, and that he became too disabled to work in May 1983.  He reported that he had two years of high school education, no additional training, and prior work experience as a bakery manager and in sales.  He reported that he had been hospitalized in the past year at a VA Medical Center and that he was unemployable due to his inactive tuberculosis.  He reported that he had left his last job due to his disability. 

In the second, he reported that full-time employment was first affected in 1991, that he last worked full time in 1983, and that he became too disabled to work in 1994.  He reported that he had three years of high school education with unspecified additional training and prior work experience as a manager of a bakery business.  He stated that he worked 48 hours weekly as a manager in sales work until 1984, with no time lost to illness.  He reported that he did not leave his last job due to his disability.  In accompanying documentation, he reported that he had just had vascular surgery (i.e., that the previously mentioned hospitalization was not for service-connected disability) and that, in addition to his service-connected disability, he had a pacemaker, heart valve replacement, and prior eye surgery.  He did not report that he was experiencing functional limitation related to his residuals of right radius fracture or varicose veins.

In his January 2009 notice of disagreement, he noted that treatment (in the 1940s) for his service-connected disability had required the removal of several ribs.  In his May 2010 substantive appeal, he again noted the severity of his disability in the 1940s, described the treatment required at that time, noted that he lost work opportunities due to his service-connected disability, and stated that he was informed that his disability rating should have been increased as a result of his age.

On May 2011 VA examination, the examiner summarized the course of treatment the Veteran received for his (now inactive) tuberculosis in the 1940s.  The examiner noted that the Veteran returned to work in the 1950s, and had worked as a salesman most of his life.  His ability to lift heavy objects had remained impaired.  In addition to two years of high school education, the Veteran reported that he took seminars in sales and sales management.  He stopped working in 1986.  He had no recent cough, fatigue, hemoptysis, or weight loss, and until recently had played a lot of golf (using a cart.)  He walked slowly and had some shortness of breath.  He reported more restriction of activities in the past two years, and acknowledged that he has cardiac disability, to include atrial fibrillation and an implanted pacemaker.  On physical examination, there were decreased breath sounds on the left, but both sides of the lungs were clear.  There were surgical scars related to the tuberculosis treatment in the 1940s.  

The examiner stated that the Veteran's tuberculosis had not reoccurred since the 1940s and that there were no current signs of active tuberculosis now.  He noted that the Veteran was able to work as a salesman for many years, work that did not require a lot of heavy lifting or exertion.  Thus, the examiner opined that the Veteran's inactive tuberculosis had minimal effect on his employability.

In September 2012, the Veteran and his daughter testified a Board hearing.  At the hearing, the Veteran testified to his belief that he had cardiac disabilities related to his service-connected inactive tuberculosis and his intention to file a claim for such benefits.  He also stated that he believed he was entitled to a TDIU rating based on age.  

In February 2013 correspondence, the Veteran stated that he pursued a career in sales to avoid the heavy lifting that was incompatible with his service-connected disability and that he retired in 1986.  He also restated his belief that he was eligible for a TDIU rating based in part on his age.
On April 2013 VA examination, the examiner noted that the Veteran's medical history included pulmonary tuberculosis and heart disease; his physical examination was otherwise normal.  Regarding tuberculosis, the examiner noted that the Veteran underwent thoracoplasty in 1947, with resection of more than 6 ribs, resulting in scars that were neither painful nor unstable, but that the tuberculosis was currently inactive, with no other residual findings, signs, or symptoms.  The examiner noted that a March 2013 chest x-ray was normal, and that the Veteran declined to undergo pulmonary function testing (PFT).  The examiner noted some weakness and shortness of breath, and opined that the Veteran would be unable to do heavy physical work that required lifting more than 10 pounds; sedentary work would be permitted.

In October 2013 correspondence, the Veteran described the extent of his cardiac disabilities.  A February 2014 rating decision denied service connection for cardiac disability; the Veteran did not appeal that decision, and it became final.  

The record does not indicate, and the Veteran has not alleged, that his service-connected right radius fracture and varicose veins (which are rated 0 percent, each) affect his employability, whether considered alone or in combination with his service-connected inactive tuberculosis.  Consequently, the Board finds that the only relevant functional impairment affecting employability is that associated with the Veteran's inactive tuberculosis.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

While the Veteran clearly has some occupational impairment due to his service-connected disabilities, such impairment is the basis for the current ratings that have been assigned.  While he has not worked for several decades, this fact, in and of itself, does not provide a basis to conclude that his service-connected disabilities render him unemployable.  

It appears that the Veteran stopped working at some point in the mid-1980s.  The record is unclear as to precisely when the Veteran stopped working, and whether he did so as a result of service-connected disability, because he has provided conflicting answers to these questions in correspondence and on VA examination.  The Board acknowledges that the Veteran reported on one of his TDIU application forms that he stopped working due to disability.  However, he contradicted that report on the other TDIU form (indicating that he did not stop working due to disability) and in February 2013 correspondence (stating that he stopped working due to retirement).  Furthermore, he has provided conflicting dates as to when he last worked in a substantially gainful capacity.  Critically, the bulk of the Veteran's correspondence and testimony in support of his claim for TDIU cites age and non-service-connected cardiac disability as the foundation of his claim, which weighs against a finding that he stopped working solely as a result of service-connected disability.  (See, e.g., September 2012 hearing testimony, pages 5 (Veteran's testimony that the functional impairment from his service-connected inactive tuberculosis was that he could not engage in heavy lifting and that he based his case on his understanding that TDIU was warranted due to age) and 10 (Veteran's testimony that an implanted pacemaker renders him unemployable.))  These inconsistencies in the lay evidence of record raise questions as to the credibility of testimony in support of the claim (e.g., the first TDIU application).  Consequently, the Board finds that such testimony lacks probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (In assessing credibility, the Board may consider inconsistent statements and internal inconsistencies).

The medical opinion evidence of record does not support a finding that the Veteran is unemployable due to service-connected disabilities.  The May 2011 VA examiner noted functional limitation regarding heavy lifting, but observed that the Veteran had maintained a lengthy career in sales, which did not require heavy lifting or exertion.  The May 2011 examiner concluded that the Veteran's service-connected inactive tuberculosis had minimal impact on his employability.  The April 2013 VA examiner noted additional functional impacts of weakness and shortness of breath, and opined that heavy labor and lifting over 10 pounds would be prohibited; he concluded that there were no restrictions on sedentary work.  Notably, the Veteran refused to undergo PFT; any medical evidence that would have been obtained through such testing (e.g., additional functional impairment due to reduced lung capacity) is not available for consideration.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street)).  There is no competent medical evidence contradicting these findings, and the Board finds that they are probative evidence weighing against the Veteran's claim.  

The Board has considered whether the Veteran's service-connected disabilities and their associated functional impairments (to include avoidance of heavy lifting, weakness, shortness of breath), when combined with the Veteran's limited formal education, render him unable to maintain substantially gainful employment.  However, the record indicates that the Veteran was previously able to maintain a career in sales, to include management responsibilities, despite restrictions on his lifting abilities and his limited formal education.  There is no indication in the medical record, to include the VA examinations, that he would not be able to continue similar employment or other low impact or sedentary employment consistent with his documented professional experience in sales management.  Furthermore, other than indicating on one of his TDIU application forms that he stopped working due to disability (which the Board has found contradicted by other evidence of record), the Veteran has not described what makes him unemployable, other than as a result of (non-service-connected) cardiac disability and age, neither of which may be considered in determining whether TDIU is warranted.  Thus, there is no probative (credible) lay testimony suggesting that the Veteran is unemployable as a result of his disabilities considered in light of his prior education and experience.

The Board acknowledges the Veteran's testimony that he is currently unemployable.  However, employability for VA purposes is evaluated solely on the basis of service-connected disabilities and without consideration of age or non-service-connected disabilities.  After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, preclude his participation in regular substantially gainful employment. 





ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


